Citation Nr: 1046173	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tension headaches, to 
include as secondary to a service-connected disability or 
disabilities. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, prior to 
April 14, 2005. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for tension headaches 
and entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  In 
March 2004, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in February 2005.

In March 2009, the Board remanded the Veteran's claims of 
entitlement to service connection for tension headaches and 
entitlement to TDIU to the Appeals Management Center (AMC) for 
further evidentiary development, including obtaining outstanding 
VA treatment records and providing the Veteran with a VA 
neurological examination.  The Board is obligated by law to 
ensure that the AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA 
treatment records in April 2009.  Additionally, the Veteran was 
afforded a new VA neurological examination in May 2009.  
Accordingly, all remand instructions issued by the Board have 
been complied with and these matters are once again before the 
Board.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.




FINDINGS OF FACT

1.  Tension headaches are not the result of a disease or injury 
in active duty service.

2.  The competent medical evidence of record shows that the 
Veteran's currently diagnosed tension headaches are the result of 
or aggravated by his service-connected thrombosis of brain 
vessels.


CONCLUSIONS OF LAW

1.  Tension headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

2.  Tension headaches were secondarily aggravated by active 
service.  38 C.F.R. §§ 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tension 
headaches that are the result of one or more of his service-
connected disabilities, including diabetes mellitus and/or 
thrombosis of brain vessels.  Therefore, he believes service 
connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, or 
the result of, a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2010).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 39 C.F.R. 
§ 3.310(b) (2010); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the Veteran's private treatment records shows that he 
has complained of pain across his forehead and been diagnosed 
with headaches since approximately 1998.  Additionally, VA 
examiners in September 2003 and May 2009 diagnosed the Veteran 
with tension headaches.  As such, the first element of both 
Hickson and Wallin is met.

However, a current disability is not sufficient to warrant direct 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  A review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with headaches or 
any other neurological problems during his time in service, nor 
does he assert such.  Rather, he reports that his headaches began 
in 1998, following his cerebrovascular accident(CVA).  Thus, the 
Board finds that the second element of Hickson is not met.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to be 
irrelevant and service connection on a direct basis must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to direct service connection, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

Although the Veteran cannot be awarded service connection on a 
direct basis, service connection may also be considered on a 
secondary basis.  As noted above, the first element of Wallin - a 
current disability - has been met.  The record also reflects that 
the Veteran is service connected for several disabilities, 
including thrombosis of brain vessels and hypertension.  As such, 
the second element of Wallin is also met.

The remaining question is whether a medical nexus exists between 
the Veteran's currently diagnosed tension headaches and any of 
his service-connected disabilities.

The Veteran underwent a VA neurological examination most recently 
in May 2009.  At that time, the examiner diagnosed the Veteran 
with tension headaches.  She indicated that the Veteran's 
service-connected hypertension and CVA likely contributed to his 
tension headaches, and that his headaches were likely aggravated 
by his service-connected CVA.  This appears to be consistent with 
the Veteran's private treatment records which include several 
notations linking the time of onset of headaches to his May 1998 
stroke.  Although the examiner concluded that the Veteran's 
headaches were aggravated by his service-connected CVA, she was 
unable to determine a specific degree of aggravation.

The Board notes that a May 2010 addendum opinion from the 
May 2009 examiner states that she was unable to determine the 
etiology of the Veteran's headaches without resorting to mere 
speculation.  However, the Board does not find that this 
undermines her previous opinion.  Although she states she is 
unable to determine the etiology, or cause, of his headaches, she 
was able to identify the Veteran's service-connected stroke as an 
aggravating factor.  As noted above, this is sufficient to grant 
service connection on the basis of aggravation.  See Allen, 
supra.

The Board also notes that the Veteran was afforded a VA 
neurological examination in September 2003.  The examiner 
concluded that the Veteran's headaches were not related to his 
military service.  However, the examiner failed to provide a 
rationale for his opinion and did not discuss any link to the 
Veteran's other service-connected disabilities.  As such, the 
Board finds the September 2003 VA examiner's opinion to be less 
probative than the May 2009 VA examiner's opinion.

In light of the positive nexus opinion and the limited probative 
value of the one contradictory opinion, the Board finds that, at 
minimum, the evidence in this case is in equipoise regarding the 
question of whether the Veteran's current tension headaches are 
related to his service-connected thrombosis of brain vessels.  As 
such, the benefit-of-the-doubt will be conferred in the Veteran's 
favor and his claim for service connection for tension headaches, 
on the basis of aggravation, is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert, 
supra.


ORDER

Entitlement to secondary service connection for tension 
headaches, on the basis of aggravation, is granted.




REMAND

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
the Board's adjudication of his claim of entitlement to TDIU.

As the above grant of service connection for tension headaches 
will affect the resolution of the Veteran's claim for TDIU, these 
issues are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the 
RO must first implement the Board's above grant of service 
connection for tension headaches, including assigning a 
disability rating and effective date, and then readjudicate the 
Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The Board's decision granting service 
connection for tension headaches should be 
implemented by the RO, including assigning 
a disability rating and an effective date.  
The Veteran should be properly notified 
thereof and of his appellate rights.

2.  Thereafter, the Veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, all 
issues properly on appeal should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


